UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 7, 2011 Winwheel Bullion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 000-52677 26-3773798 (Commission File Number) (IRS Employer Identification No.) 4695 MacArthur Court, 11th Floor, Newport Beach,CA (Address of Principal Executive Offices) (Zip Code) (202) 536-5191 Registrant’s telephone number, including area code (Former name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 - MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4. 01(b) New Independent Accountants Winwheel Bullion, Inc.(the “Company”) has engaged Randall N. Drake, C.P.A., P.A., located in Clearwater, Florida, as its independent registered public accounting firm, effective as of April 7, 2011. Item 9.01 - Financial Statements and Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 8, 2011 WINWHEEL BULLION, INC. By: /s/Stephen V. Williams Stephen V. Williams Chief Executive Officer 2
